Citation Nr: 1740818	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-10 4995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 60 percent evaluation for residuals, lung cancer, status post right upper lobectomy.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1961 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board)from July 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of these proceedings has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not reflect improvement in the Veteran's residuals of right upper lobectomy secondary to lung cancer under the ordinary conditions of his life and work.




CONCLUSION OF LAW

The 60 percent evaluation for residuals of right upper lobectomy secondary to lung cancer is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.105(e), 3.344(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify

With regard to the restoration and the propriety of reduction appeals, the Board notes that such appeals stem from a 38 C.F.R. § 3.105(e) (2016) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2016).  For this reason, the notice and assistance provisions of the VCAA do not apply to rating reductions. 

Based on 38 C.F.R. § 3.105(e) (2016), the Board concludes that VA has complied with the notification requirements applicable to the reduction of a disability evaluation.  Specifically, a July 2010 rating decision informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A July 2010 letter informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i) (2016).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a December 2010 decision, the subject of this appeal.  In the December 2010 decision, the RO informed the Veteran that his rating would be reduced from 60 percent to a noncompensable rating as of March 1, 2011. 

Accordingly, no further notice is required.


II.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A (West 2014);  38 C.F.R. § 3.159(c) (2016).  The RO associated the Veteran's service treatment records, lay statements, post-service VA treatment records, and identified private treatment records with the claims file. 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  In May 2010, March 2012, and May 2017, the Veteran underwent VA examinations for residuals of right upper lobectomy secondary to lung cancer.  The Board finds that the VA examinations, taken as a whole, are adequate because collectively they were based upon considerations of the Veteran's prior medical history, examinations, and lay contentions and also describe the disability in sufficient details so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App.303, 312 (2007). 

Additionally, the Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist. Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

The Board also notes that the undersigned VLJ at the Veteran's May 2017 videoconference hearing clarified the issues on appeal and explained the concepts of rating reductions and a TDIU, including the evaluation process.  Potential evidentiary defects were also identified and the file was left open to provide an opportunity to submit additional evidence.  These actions of the past of the undersigned VLJ supplement VA's duties to notify and assist and comply with 38 C.F.R. § 3.103 (2016).

III.  Rating Reduction

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

The standard to employ will differ depending on whether the rating being reduced was in effect for 5 years or more.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In the instant case, the Veteran received a 60 percent rating as of November 2008, and it was reduced as of March 2011.  Therefore, such rating was not in effect for more than 5 years.

Pursuant to 38 C.F.R. § 3.344(a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following: 1) review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete; 2) the examination must be as full and complete as the examination upon which the original award was based; 3) ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated; 4) ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest; 5) where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life; and 6) if doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months).

The Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years. The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1 , 4.2, 4.13 (2016)). 

analysis

In February 2010, the Veteran was granted service connection for right upper lobectomy secondary to lung cancer and assigned an evaluation of 60 percent.  Nothing in that rating decision attempted to distinguish between service-connected and non-service connected pathology.  By implication, the AOJ granted service connection for all pathology.

In December 2010, the RO reduced the Veteran's evaluation to a noncompensable rating.  The Veteran seeks restoration of an evaluation of 60 percent.

In reality, the AOJ made a determination that there was service connected and non-service connected pathology and that the disability could be distinguished.  

Under Diagnostic Code 6844, a 10 percent rating is warranted where FEV-1 is 71 to 80 percent of predicted, or, DLCO (SB) 66 to 90 percent predicted.  A 30 percent rating is warranted where FEV-1 is 56 to 70 percent of predicted, or; the ratio of FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent of predicted. 
A 60 percent rating is warranted where FEV-1 is 40 to 55 percent of predicted value, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent (total) rating is warranted if FEV-1 is less than 40 percent of predicted value, or; with FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; with cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or if the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6844 (2016).

Based upon private treatment records from M.C. hospital and a December 2009 VA examination, the RO assigned an evaluation of 60 percent.  Specifically, the VA examiner reported that the pulmonary function test yielded results of FEV-1 of 55 percent.  Under 38 C.F.R. § 4.97, DC 6844 (2016), this FEV-1 falls within the fold of a 60 percent rating.

In May 2010, a VA examiner provided impressions of severe obstructive pulmonary disease (emphysema); lung cancer with upper lobe resection 11 years prior (considered cured since there had been no recurrence).  The examiner opined that the "primary reason for [the Veteran's] obstructive pulmonary disease is related to cigarette smoking and not to his lung cancer;" and, further, "[the Veteran's} severe obstructive disease with an FEV-1of only 20 percent predicted is related to emphysema."  This examination did not include specific results derived from pulmonary testing or a discussion of lung imaging.  Furthermore, the examiner did not provide a rationale for any medical conclusion reached.  

In September 2010, the RO issued a deferred rating decision noting that the examiner's use of the word "primary" requires clarification as to what percent of the Veteran's residuals, manifested as obstructive pulmonary disease and severe shortness of breath, is attributable to cigarette smoking and what percent is attributable to service-connected lung cancer.  In a November 2010 addendum opinion, an examiner opined that the percentage of decrease in parafascicular thalamotomy pulmonary function testing from an upper lobectomy is expected to be 5 percent according to the "pulmonary staff."  The examiner discussed findings from a December 2009 chest x-ray imaging report which noted that significant cardiopulmonary abnormality was not present with the exception of old fibro-pleural change over the right lower chest region.  However, the examiner provided no rationale as to a 5 percent attribution to service-connected lung cancer, with the exception of "pulmonary staff." ("The percentage of decrease in PFT from upper lobectomy is expected to be 5 percent according to our pulmonary staff.")

The Board finds that the reduction was improper as the evidence does not establish that there was improvement in the disability (as originally contemplated) under the ordinary conditions of life and work.  Previously, the AOJ had considered all respiratory impairment to be service connected.  Perhaps that was error.  However, there was no improvement and the reduction was actually an attempt at severance, without following the guidelines for severance or clear and unmistakable error.  In reaching this determination, the Board adopts the logic contained in Bentley v. Derwinski. 

The 60 percent evaluation is restored. 


ORDER

Restoration of the 60 percent rating for residuals of right upper lobectomy secondary to lung cancer is granted.


REMAND

The AOJ must implement the restoration of the 60 percent evaluation and consider the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should re-adjudicate the Veteran's claim for a TDIU in light of the evidence of record including the decision above.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


